Citation Nr: 1303230	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  09-33 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an evaluation in excess of 10 percent for postoperative residuals of a right talus and medial malleolus fracture with avascular necrosis of the talus and arthritis.

3.  Entitlement to a compensable evaluation for residuals of a left distal fibula fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active military service from September 1983 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

With respect to the Veteran's claim of entitlement to service connection for tinnitus, a VA examination was conducted in October 2008.  The examiner reported that the Veteran noted low frequency ringing about two to three times a week with episodes lasting a couple of minutes.  The examiner noted that the Veteran reported gradual onset but that in May 2008, he reported that it started when he turned 40, i.e., about 10 years prior.  Under the section for diagnoses, the examiner noted "Vet denies tinnitus."  

In this case, the Board finds that the October 2008 VA examination report is inadequate as it includes inconsistent information reported by the examiner.  That is, the Veteran reported ringing in the ears, but then the examiner stated that the appellant denied a history of tinnitus without explaining the etiology of the ringing in his ears.  As such, the Veteran should be provided an opportunity to report for an additional VA examination to determine the etiology of any tinnitus.
  
With respect to the Veteran's claims of entitlement to increased evaluations for his service-connected right and left ankle disabilities, the Veteran underwent VA examination in May 2008 at which time he reported pain in the right ankle mostly when he first got out of bed in the morning.  In a statement received by VA in June 2008, the Veteran noted that his right ankle pain had increased and that he had also started feeling pain in his lower left leg.  On his VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran reported constant right ankle pain and that he used a store brace on his ankle.  

In this case, the Board construes the Veteran's statements as indicating that his symptoms associated with his service-connected right and left ankle disabilities have become worse than when he was last examined by VA.

The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Thus, the appellant should be provided an opportunity to report for a VA orthopedic examination to ascertain the current nature and extent of his service-connected right and left ankle disabilities.
  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his tinnitus, right ankle, and left ankle that has not been previously submitted for placement in the claims file.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be a VA audiological examination to determine the etiology of his current tinnitus.  The claims file and Virtual VA must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner must opine whether it is at least as likely as not that tinnitus is in any way related to the Veteran's active duty service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

3.  Following the completion of instruction one above, the Veteran should be afforded a VA orthopedic examination to ascertain the nature and extent of his right and left ankle disabilities.  The claims file and Virtual VA must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  

The examiner should determine whether the Veteran's right and left ankles exhibit weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional loss of motion or ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner should opine whether ankle pain could significantly limit functional ability during flare-ups or when the ankles are used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups.  

The examiner should also identify all neurological manifestations of the Veteran's service-connected ankle disabilities, to include identifying all nerve(s) involved and degree of impairment, all symptoms and manifestations, i.e., whether the involvement is only sensory (neuralgia), or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain (neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.  If the manifestations presented include incomplete paralysis the degree of impairment should be characterized as mild, moderate or severe.  

In addition, any ankle surgical scars should be described with attention to rating factors, including their measurements and whether the scars are painful on examination, unstable, or affect ankle function.

4.  The case should then be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


